Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin K. Leung  on 5/4/2021.

The application has been amended as follows: 
On line 23 of Claim 1, “into plunger interior” has been replaced by “into the plunger interior”
On line 1 of claim 5, “The system of claim 3” has been replaced by “The system of claim 1”
On line 1 of claim 6, “The system of claim 3” has been replaced by “The system of claim 1”
On line 23 of Claim 7, “into plunger interior” has been replaced by “into the plunger interior”
On line 3 of Claim 14, “into plunger interior” has been replaced by “into the plunger interior”.

Reasons for Allowance
Claims 1-2, and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Shluzas (US Patent Pub. 20160206834) in view of Howlett (US Patent 6997910). The combination of Shluzas and Howlett teaches a system for serially injecting liquids comprising a syringe body, proximal and distal stoppers, proximal and distal chambers, first and second liquids, a plunger member, a needle retention feature, an energy storage member, energy storage latching member, a needle hub assembly with a needle, a hub and a needle latching member, wherein the needle is partially retractable into the plunger interior and the needle interior has a distal opening, a middle opening and a proximal opening. 
The combination of Shluzas and Howlett, however, does not teach or render obvious the limitation “wherein the needle defines a needle interior, a distal end opening, a middle opening, and a proximal opening, wherein the distal end opening, the middle opening, and the proximal opening of the needle are fluidly coupled through the needle interior, and wherein a distance between the proximal opening of the needle and the distal end of the syringe body is substantially equal to a length of the distal stopper member, such that when the distal stopper member is inserted to the distal end of the syringe body, the proximal opening of the needle is positioned in the proximal chamber”. 
Regarding independent claim 7, the prior art fails to disclose singly or in combination before the effective filing date, the claimed system for serially injecting liquids.
The closest prior art of record is Shluzas (US Patent Pub. 20160206834) in view of Howlett (US Patent 6997910). The combination of Shluzas and Howlett teaches a system for serially injecting liquids comprising a syringe body, proximal and distal stoppers, proximal and distal chambers, first and second liquids, a plunger member, a needle retention feature, an energy storage member, energy storage latching member, a needle hub assembly with a needle, 
The combination of Shluzas and Howlett, however, does not teach or render obvious the limitation “wherein the distal stopper member obstructs the middle opening when the system is in the second injection configuration”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783